DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-10, 14-18 have been considered but are moot. A new rejection is presented in View of Zwarts, Brisimitzakis and Zhang.
On page 8 Applicant argues that the Brisimitzakis does not teach 
“selecting targets from among the extracted objects based on a cell signal strength of the reflected radar signal, including determining a respective priority for each of the extracted objects based on at least one of a size of a cell covered by the reflected radar signal and the cell signal strength of the reflected radar signal corresponding to the extracted objects, and selecting a number of objects corresponding to a preset maximum number of advance tracking targets as the targets based on the respective priority assigned to each of the extracted objects”.
It is important to note the in order to identify whether the target is present one should analyze signal, identify whether signal is above the threshold(a cell signal is above threshold)  therefore first part of the limitation is implicitly/inherently  done by the Brisimitzakis. Then for each target which was identified using the “a cell signal strength” Brisimitzakis according to paragraph [116] identifies threat level (priority) according to the size and proximity of the target (a size of a cell). Moreover as the target was identified by help of the “a cell signal” it means that inherently the priority is identified based on “a cell signal strength too”(is it above the threshold or not, threat level  exists or not).  Claim requires the priority (threat level) to be determined only based on one parameter, prior art does it using both. Another question is what is a cell size? According to Examiner interpretation a cell size is the dimension of the object corresponding to the radar signal (dimension in art by Brisimitzakis obtained from the video). 
Then according to Brisimitzakis video data are analyzed by neural network to obtain shape, size, edge and other parameters of the target corresponding to the video data. [0098]
Examiner realizes that Applicants invention is based on the analysis of the radar only but it is not properly present in the claims.
Applicant interpretation of the claims is much narrower than the scope of the claims and therefore the rest of the arguments are moot. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 5, 9, 10, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwarts (US 5442362) and further in view of Brisimitzakis (US 20170160392) further in view of Zhang, Adaptive Scheduling Method of Phased Array Radar Based on Comprehensive Priority Planning, Acta Armamentarii , 2016, Vol. 37,  Issue (11): 2163-2169.doi: 10.3969/j.issn.1000-1093.2016.11.026 .

Regarding claim 1 and 10 Zwarts teaches
1, 10. A method for tracking of a vessel, performed by an apparatus for tracking of the vessel, comprising:
processing a reflected radar signal that is input;(claim 1, Col 2, lines 1-12, “ receiver means 4 and subsequently applied to a video processor 6 by a selection and conversion unit 5”)
extracting objects from the reflected radar signal that is processed;(col 1 lines 6-16 multiple targets are detected, “ a radar picture generated by the video processor, of targets which are in a part of the radar apparatus surroundings”)
selecting target from among the extracted objects; (claim 1 selecting one designated target, “col 1, lines 45-50 “a radar picture generated by the video processor, of targets which are in a part of the radar apparatus surroundings”)
performing advance tracking of the selected target; and (claim 1 “the generation of a radar picture of surroundings of that at least one designated target with a second range resolution which exceeds the first range resolution”)
tracking the vessel using a result of advance tracking when (conditional limitation does not have patentable weight in method claim) an instruction to track the vessel is received by traffic control center. (col 2 lines 13-25 “monitoring with higher resolution at the indication device 7”, and “ the radar apparatus is equipped with a track radar which, should the occasion arise, is capable of independently activating weapons against targets. For identification reasons, it could be essential to observe a target at an increased range resolution. According to the considerations underlying the invention, the track computer, instead of the human operator, can then designate a target and subsequently request an increased range resolution for this target.”)

Zwarts does not explicitly teach but Brisimitzakis US 20170160392 A1 teaches
selecting targets from among the extracted objects based on a cell signal strength[0074](radar signal is analyzed and the signal corresponding to the target(cell) is extracted. If target exist(meaning the cell is present) then the signal strength should be above the threshold and that is how the target(cell) is identified. ) of the reflected radar signal, 


wherein the priority is set based on a cell size[0074](threat level is proportional to the size of the target, to elaborate this ,cell size is the size of the target (including all the pixels of target image). As there is no clear definition of term “cell size” in the specification, it is interpreted under BRI.) 
wherein the priority is set based on a result of machine learning performed on information about the extracted objects.[ Brisimitzakis: 0099]

Zwarts does not explicitly teach but Zhang teaches
wherein selecting the targets is configured to select a number of objects corresponding to a preset maximum number(page 2167 col 1 “When the number of tracking targets is saturated, further increasing the number of tracking targets will lead to a rapid increase in the task of losing tracking.The traditional algorithm fixes the out-of-track processing task at the first4Work mode priority so that most of it is successfully scheduled.”) of advance tracking targets as the targets based on a priority(most successful meaning the targets with best priority or threat level) assigned to each of the extracted objects.(abstract)


It would have been obvious to modify Zwarts to include selecting the targets is configured to select a number of objects corresponding to a maximum number of advance tracking targets as the targets based on a priority assigned to each of the extracted objects and the priority is set based on at least one of a cell size and a cell signal strength of the reflected radar signal corresponding to the object because it is applying the known multiple object tracking of Brisimitzakis to the single target tracking of Zwarts ready for improvement to yield predictable results and to provide enhanced user awareness of objects located behind the user radar system (Brisimitzakis: [0002]) and further modify using teachings by Zhang in order to avoid of losing tracks(Zhang page 2167 col 1).  
Even if Applicant desires explicit teaching this is still well known and can be found in LAUR (CN 107848529 A) which teaches that threat level can be calculated based on for example, the visual size, speed, radar signal return strength (Page 3, last Para.). Also Ernst (US 7102496 B1) teaches determining the threat level based on absolute velocity, radar amplitude, radar angle extent, radar range extent, position, proximity of other objects, or any other desirable attribute (Col. 12, Lines 16-28). KABLER (WO 2011071826 A1) teaches using more than just one parameter to identify threat level (Although a calculation of a threat level may be based on a motion-sensing door 1 14 and these exemplary factors, predictions may be based on other types of electromagnetic wave devices and other factors. As one skilled in the art will recognize, a prediction may consider signal analysis including the signal band analysis, signal frequency analysis, signal strength or intensity measurements, and/or any other signal analysis.) [0033]

5, 14. The method of claim 1, wherein selecting the targets is configured to perform machine learning using a model that is trained on image data [Brisimitzakis: 0098] corresponding to an actual vessel in radar image (abstract images can be radar images)
 information and to select the targets based on a result of machine learning.[ Brisimitzakis: 0099]
It would have been obvious to modify Zwarts to include selecting the targets is configured to select a number of objects corresponding to a maximum number of advance tracking targets as the targets based on a priority assigned to each of the extracted objects and the priority is set based on a result of machine learning performed on information about the extracted objects and  selecting the targets is configured to perform machine learning using a model that is trained on image data corresponding to an actual vessel in radar image information and to select the targets based on a result of machine learning because it is applying the known multiple object tracking of Brisimitzakis to the single target tracking of Zwarts ready for improvement to yield predictable results and to provide enhanced user awareness of vehicles and other cyclists located behind the user radar system (Brisimitzakis: [0002]). 

9, 18. The method of claim 1, wherein extracting the objects is configured to extract the object when an amplitude of the reflected radar signal is equal to or greater than a threshold amplitude.(implicit the amplitude should be above the noise level to identify the object or signal)


Claims 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwarts (US 5442362), Zhang as applied to claims 1 and 10 and further in view of Brisimitzakis (US 20170160392) and Brady (US 5434927).

Regarding claims 6, 15 Zwarts/ Brisimitzakis do not teach
6, 15 wherein selecting the targets comprises:
setting a selection weight for each of the objects based on at least one of a the size of the cell covered by the reflected radar signal and the cell signal strength of the reflected radar signal corresponding to the object;
performing a primary sort on the objects based on the selection weight;
performing a secondary sort on the objects by performing machine learning for
the objects listed according to the primary sort; and
selecting a number of objects corresponding to the preset maximum number of advance tracking targets as the targets, among the objects listed according to the secondary sort.
Brady US 5434927 A teaches
setting a selection weight (col 8 lines 14-36 presence or absence weight 1 or 0 for regions is identified based on minimum threshold ) for each of the objects based on at least one of a cell size and a cell signal strength of the reflected radar signal corresponding to the object;(col 8 lines 14-36)
performing a primary sort on the objects based on the selection weight;( col 8 lines 14-36 only ones with presence of the vehicle are selected)
performing a secondary sort on the objects by performing machine learning for
the objects listed according to the primary sort; and(col 8 lines 14-36 “Once a region of interest has been identified, the region priority module 47 selects the region of interest and sends it forward for vehicle identification by class”)
selecting a number of objects corresponding to the maximum number of advance tracking targets(col 10 lines 18-33 implicit as some of the targets are not vehicles then the classification procedure will not classify them as a vehicle) as the targets, among the objects listed according to the secondary sort.(col 10 line 33-48 )
it would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Zwarts, Zhang and Brisimitzakis with invention by Brady setting the weight for each of the object, performing primary sort of the objects, performing secondary sort of the objects, selecting a number of objects corresponding to the maximum number of advance tracking targets of Brady in order to classify different cars on the road and provide track predictions and avoid the collision.


7, 16. The method of claim 1, wherein performing advance tracking comprises:
setting a gate based on the respective priority of each of the targets; (Brady: col 10 line 33-48 setting the icon T or C based on type of the vehicle)
generating multiple pieces of preliminary track data by predicting a track of the target;(Brady: col 11 lines 20-39)
generating an advance tracking result for the target by combining the multiple pieces of preliminary track data; (Brady: col 11 lines 20-39) and
storing the generated advance tracking result.(Brady: col 13 lines 31-35)

it would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Zwarts, Zhang and Brisimitzakis with invention by  setting a gate based on the priority of each of the targets; generating multiple pieces of preliminary track data by predicting a track of the target; generating an advance tracking result for the target by combining the multiple pieces of preliminary track data; and storing the generated advance tracking result of  Brady in order to classify different cars on the road and provide track predictions and avoid the collision.

Claims 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwarts (US 5442362), Zhang as applied to claims 7 and 16 and further in view of Brisimitzakis (US 20170160392), Brady (US 5434927), Ferguson (US 9248834).

Regarding claim 8 Combination of Zwarts, Brisimitzakis, Brady teaches generating an advance tracking result for the target by combining the multiple pieces of preliminary track data(see Zwarts) but does not teach how it is done
Ferguson US 9248834 B1 teaches that it can be done by
8, 17. The method of claim 7, 
wherein generating the advance tracking result is configured to generate the advance tracking result by setting a tracking weight for the target based on a result of machine learning performed using radar image information and by combining the multiple pieces of preliminary track data for the target for which the tracking weight is set (col 13 lines 43- col 14 line 64)
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Zwarts/Zhang/Brisimitzakis/Brady generating the advance tracking result is configured to generate the advance tracking result by setting a tracking weight for the target based on a result of machine learning performed using radar image information and by combining the multiple pieces of preliminary track data for the target for which the tracking weight is set of  Ferguson in order to identify most probable future trajectory.




Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LAUR (CN 107848529 A), Ernst (US 7102496 B1) and KABLER (WO 2011071826 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENA SERAYDARYAN/
Examiner, Art Unit 3648
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648